Exhibit 10.2

 

[g121821kki001.jpg]

 

April 20, 2015

 

Peter Fernandes

 

Dear Peter,

 

On behalf of Bellerophon Therapeutics (“the Company”), I am pleased to offer you
employment as Chief Regulatory Officer commencing on May 18, 2015 (Effective
Date). The purpose of this letter is to summarize the salient terms of your
employment with the Company.

 

1.              DUTIES

 

·                       You will report directly to me and you will act as the
Chief Regulatory Officer and serve as a member of the Management Team. You will
also be responsible for the Safety organization for the Company. You will
perform duties customary to this position and such other duties that may
reasonably be assigned from time to time by the Company.

 

2.              COMPENSATION, ANNUAL AND LONG-TERM INCENTIVES

 

·                       Your annual base salary will be $ 320,000.00 (“Base
Compensation”), payable on a bi-weekly cycle. Your base compensation will be
subject to an annual review by the Company. Naturally, total compensation,
including base compensation and bonus, is contingent upon your continued
employment with the Company and will be paid as earned.

 

·                       For each full calendar year during the period of your
service with Bellerophon Therapeutics (the “Employment Period”), you will be
eligible to receive, on the same basis as other employees of Bellerophon, a
performance award comprised of annual bonus and stock options based on the
achievement of various goals. For the 2015 performance year, you will be
eligible to receive a performance award at the target level of 40% of your Base
Compensation (comprised of 50% cash bonus and 50% stock options).

 

·                       The Company shall grant you the option to purchase
10,000 shares of Bellerophon common stock (such shares, including any securities
into which such shares are changed or for which such shares are exchanged, the
“Common Stock”) at a per share exercise price equal to the fair value of the
Common Stock at the date you commence employment with the company (as determined
by the

 

53 Frontage Road, Suite 301, Hampton, NJ 08827 | 908-574-4770 | bellerophon.com

 

--------------------------------------------------------------------------------


 

Board of Directors of the Company) (the “Option”). The Option shall be evidenced
by the form of Stock Option Agreement provided to you.

 

3.              BENEFITS

 

·                       During the Employment Period, you will be entitled to
participate, on the same basis as other employees of the Company, in any medical
and dental benefit, disability or life insurance plans maintained by the Company
for the benefit of its employees. Your participation in such plans shall be
subject to all terms and conditions of such plans, including your ability to
satisfy any medical or health requirements imposed by the underwriters of any
insurance policies paid to fund the plans.

 

·                       You will be entitled to participate, on the same basis
as other employees of the Company, in the Company’s 401(k) plan, with such
participation subject to all terms and conditions of such plans, including any
eligibility waiting period.

 

·                       You will be eligible to receive, on the same basis as
other similarly situated employees of the Company, any other employee benefits,
including ten (10) paid holidays, twenty (25) paid time off days.

 

A copy of the current benefit plans of the company are attached to this letter.

 

4.              OTHER TERMS AND CONDITIONS OF EMPLOYMENT

 

·                       You will be required to provide proof of your
eligibility to work in the United States. On your first day of work, you must
supply us with a completed Employment Verification Form (Form I-9) with required
supporting documents.

 

·                       While you are employed by the Company, you will be
expected to devote your full working time, energy, skill and experience in the
performance of your duties, which may be redefined or modified by the Company
from time to time.

 

·                       The Company’s employment offer is contingent upon your
successful completion of a background check, drug screen and completed reference
check.

 

·                       By signing this letter you agree that this offer is
personal and confidential and should not be discussed with any other employees
in the Company.

 

·                       Your employment with the Company is at will. You or the
Company may terminate the employment relationship at any time with or without
cause. This letter is not a contract, nor a promise of employment for any
specific duration.

 

--------------------------------------------------------------------------------


 

The above salary information is communicated as a yearly rate solely for your
information and does not constitute a promise of employment for any fixed term.
This letter and its enclosures constitute the final and complete agreement with
respect to your employment and supersede any prior or contemporaneous
discussions, representations or commitments. The letter cannot be modified
except in writing signed by both parties.

 

5.              OBLIGATIONS TO PRIOR EMPLOYER

 

·                  By accepting this offer, you represent that you are not a
party to and have not been a party to any employment agreement which could
interfere with your employment with Bellerophon, except those which you identify
to me and, to the extent possible, submit copies of the agreement. This offer is
contingent upon a review of these agreements, prior to your starting date, to
insure that you are under no legal restraints with regard to your employment
with Bellerophon.

 

If you agree with the terms and conditions of this offer, please indicate below
by signing and dating this letter in the spaces provided and return an executed
copy to me.

 

We are very much looking forward to having you join our team.

 

Sincerely,

 

 

 

 

 

/s/ Jonathan Peacock

 

Jonathan Peacock

 

Chairman and Chief Executive Officer

 

Bellerophon Therapeutics

 

 

ACCEPTANCE:

 

 

/s/ Peter Fernandes

 

April 21, 2015

Employee Signature verifying review

 

Date

and acceptance of above information

 

 

 

--------------------------------------------------------------------------------